Case: 1:18-cv-02342 Document #: 96 Filed: 12/20/19 Page 1 of 7 PageID #:895




John Hazinski
Loevy & Loevy
311 N. Aberdeen St., 3rd Floor
Chicago, IL 60607
(312) 243-5900
(312) 243-5902 fax
hazinski@loevy.com
Attorney for Alfredo Gonzalez

               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION

Jose Juan Maysonet, Jr.,                  Case No. 18 C 2342

              Plaintiff,                  Hon. Mary M. Rowland,
                                          District Judge
              v.

Reynaldo Guevara et al.,                  Non-Party Alfredo Gonzalez’s
                                          Motion to Quash Subpoena
              Defendants.



      Non-party Alfredo Gonzalez, by and through his attorney, hereby

moves to quash the subpoena issued by the Defendants in this case to the

Illinois Department of Corrections on December 6, 2019. In support of the

motion, Gonzalez states as follows:

                                 Background

      On November 22, 2019, counsel for Defendants Halvorsen, Mingey,

Epplen, Montilla and Paulnitsky sent the undersigned counsel notice of a

subpoena to the Illinois Department Corrections (IDOC) seeking nineteen

different categories of correctional records and other documents concerning

Alfredo Gonzalez and Justino Cruz. Gonzalez’s and Cruz’s counsel objected to
Case: 1:18-cv-02342 Document #: 96 Filed: 12/20/19 Page 2 of 7 PageID #:895




the subpoena on the grounds that it seeks irrelevant information, is overly

broad and unlimited in temporal scope, seeks potentially privileged

information, and unreasonably invades the privacy of third parties. See

Email Correspondence, Ex. B at 4.

       Counsel for Gonzalez, Cruz, and the defendants sought to resolve these

objections in a phone conference on December 6, 2019 but were unable to

reach agreement. See id. at 2. Later that day, the defendants elected to issue

the subpoenas over counsel’s objections, although the defendants requested

that the IDOC refrain from producing any records until the Court ruled on

those objections. Id. at 1. Gonzalez now moves to quash the subpoena.

                                    Argument

       Federal Rule of Civil Procedure 45 requires quashing or modifying a

subpoena that “subjects a person to undue burden” or “requires disclosure of

privileged or other protected matter, if no exception or waiver applies.” FED.

R. CIV. P. 45(d)(3)(a). Because Gonzalez is not a party to this suit, the

burdensomeness of the subpoena is of particular importance; “[i]t is one thing

to subject parties to the trials and tribulations of discovery . . . but a non-

party doesn’t usually have a horse in the race.” Reed v. Illinois, 318 F.R.D.

77, 79 (N.D. Ill. 2016); see also Parker v. Four Seasons Hotels, Ltd., 291

F.R.D. 181, 188 (N.D. Ill. 2013) (“‘[N]on-party’ status is a significant factor to

be considered in determining whether the burden imposed by a subpoena is

undue.”). In addition, “[i]f the information sought would not ‘assist[] in the



                                         1
Case: 1:18-cv-02342 Document #: 96 Filed: 12/20/19 Page 3 of 7 PageID #:895




exploration of a material issue’ in the case, then a subpoena should be

quashed.” Envtl. Law & Policy Ctr. v. Syngenta Crop Prot., LLC, No. 11-CV-

2521, 2011 WL 2837417, at *1 (N.D. Ill. July 13, 2011) (quoting CSC

Holdings, Inc. v. Redisi, 309 F.3d 988, 993 (7th Cir. 2002)).

       The defendants’ request for nineteen distinct categories of Gonzalez’s

correctional records without any temporal limitation is vastly overbroad and

seeks irrelevant information. Among the categories of documents defendants

seek are Gonzalez’s grievances, records of his participation in prison work

programs and educational programs, his disciplinary record, and housing

assignment and transfer documents for the entire duration of his

incarceration at any IDOC facility. These examples of irrelevant requests are

emblematic of the subpoena as a whole, and they illustrate that the

defendants are pursuing documents with no conceivable relation to any issue

in this litigation.

       When asked to identify the relevance of the subpoenaed documents

during the conference, the defendants were able to articulate only one theory:

that the documents are relevant to show when and why Gonzalez and Cruz

“changed their stories” about the police investigation underlying this case.

See Ex. B at 2–3. But the requested documents could not possibly shed any

light on that question; there is no plausible argument that the IDOC’s

administrative records would document Gonzalez’s or Cruz’s internal

motivations and decision-making on this specific issue. And to the extent that



                                       2
Case: 1:18-cv-02342 Document #: 96 Filed: 12/20/19 Page 4 of 7 PageID #:895




the defendants seek to draw inferences from these prison records to answer

that question, those inferences would be wildly speculative at best.

      The defendants, perhaps recognizing that their initial justification for

the subpoena lacked merit, belatedly suggested a second theory of relevance

in an email following the December 6 conference. They argue that because

the plaintiff alleges that he, Cruz, and Gonzalez were involved with the same

gang before being convicted of the crime following an abusive police

investigation, “IDOC records will clearly provide information about these

allegations” concerning events before and during the criminal investigation.

Ex. B at 1. In fact, this proposition is anything but clear. It defies common

sense to suggest that prison records would be relevant to those allegations,

and the defendants have not even attempted to explain how prison records

could shed light on events that preceded Cruz and Gonzalez’s incarceration.

To the extent that the defendants wish uncover evidence about events that

predate the conviction, a subpoena for prison records is simply not a

reasonable or appropriate vehicle to do so.

      Even if the defendants could somehow show that the requested

documents were relevant to an issue in this case, the subpoena would still be

unduly burdensome because it constitutes a substantial unjustified invasion

of Gonzalez’s privacy interests. For example, in Simon v. Northwestern

University, No. 1:15-CV-1433, 2017 WL 66818 (N.D. Ill. Jan. 6, 2017), the

court explained that the defendant’s broad discovery request for the



                                       3
Case: 1:18-cv-02342 Document #: 96 Filed: 12/20/19 Page 5 of 7 PageID #:895




plaintiff’s phone calls over a lengthy time period invaded the plaintiff’s

privacy interests. Id. at *4. On that basis, the court held that the subpoena

could not be enforced except for a limited subset of non-privileged phone calls

with counsel whose relevance the plaintiff did not dispute. Id. at *6.

      The breadth of subpoena in this case vastly exceeds the subpoena that

the court refused to enforce in Simon. In addition to seeking information

about Gonzalez’s phone calls and visitation requests, the defendants have

requested documentation about virtually every aspect of Gonzalez’s life since

entering IDOC custody: work history, educational efforts, administrative

grievances, housing assignments, disciplinary history, and much more. Even

after Gonzalez’s counsel expressed its objection to the intrusive nature of the

subpoena, the defendants did nothing to appropriately tailor or limit their

sweeping request. The subpoena is thus not only unduly burdensome under

Simon but violates the instruction of Rule 45 that “[a] party or attorney

responsible for issuing and serving a subpoena must take reasonable steps to

avoid imposing undue burden or expense on a person subject to the

subpoena.” FED. R. CIV. P. 45(d)(1).

      Finally, as the court in Simon observed, the defendants’ attempts to

justify their overly broad subpoena with conclusory allegations about the

relevance of the requested materials is unavailing. Simon, 2017 WL 66818, at

*4 (explaining that this circular reasoning leaves “the court without a non-

conjectural factual basis that the [subpoenaed materials] in fact contain



                                        4
Case: 1:18-cv-02342 Document #: 96 Filed: 12/20/19 Page 6 of 7 PageID #:895




relevant information”). Here, as in Simon, the defendants are “throwing darts

in the dark” without regard for relevance or privacy. Id. The Court should

quash the subpoena and decline to reward this improper third-party

discovery strategy.

      WHEREFORE, Alfredo Gonzalez respectfully requests an order

quashing the subpoena attached as Exhibit A and any other relief it deems

just and appropriate.



                                             Respectfully submitted,

Dated: December 20, 2019                     /s/ John Hazinski
                                             Attorney for Alfredo Gonzalez




                                      5
Case: 1:18-cv-02342 Document #: 96 Filed: 12/20/19 Page 7 of 7 PageID #:895




                         CERTIFICATE OF SERVICE

       I, John Hazinski, an attorney, certify that on December 20, 2019, I

served the foregoing Non-Party Alfredo Gonzalez’s Motion to Quash Subpoena

on all counsel of record through the CM/ECF system, which will send a notice

of electronic filing to all counsel of record.


                                           /s/ John Hazinski
                                           Attorney for Alfredo Gonzalez




                                          6
